NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1452-14T2

HASKELL PROPERTIES, LLC,

     Plaintiff-Appellant,

v.

THE AMERICAN INSURANCE
COMPANY, ST. PAUL FIRE
& MARINE INSURANCE COMPANY,
FIRST STATE INSURANCE COMPANY,
GREAT AMERICAN INSURANCE COMPANY
OF NEW YORK f/k/a AMERICAN
NATIONAL FIRE INSURANCE COMPANY,
and FIREMAN'S FUND INSURANCE COMPANY,

     Defendants-Respondents.
________________________________________________________________

         Argued February 2, 2016 – Decided August 4, 2016
         Remanded by Supreme Court May 19, 2017
         Resubmitted June 14, 2017 – Decided June 29, 2017

         Before   Judges    Espinosa,   Rothstadt,   and
         Currier.

         On appeal from Superior Court of New Jersey,
         Law Division, Bergen County, Docket No. L-
         5396-13.

         Eric E. Tomaszewski argued the cause for
         appellant (Golub Isabel & Cervino, P.C.,
         attorneys; Mr. Tomaszewski, of counsel;
         Joseph A. Ferriero, on the briefs).

         John Maloney argued the cause for respondent
         St. Paul Fire & Marine Insurance Company
         (Graham Curtin, PA, attorneys; Mr. Maloney
         and Stephen V. Gimigliano, on the brief).
          Michael E. Buckley argued the cause for
          respondents The American Insurance Company
          and Fireman's Fund Insurance Company (Rivkin
          Radler LLP, attorneys, join in the brief of
          respondent St. Paul Fire & Marine Insurance
          Company).

          Evan   S.   Neadel   argued   the cause   for
          respondent First State Insurance Company
          (Becker   Meisel,    LLC,   Wayne S.   Karbal
          (Karbal, Cohen, Economou, Silk & Dunne,
          LLC), of the Illinois bar, admitted pro hac
          vice, and Gerald E. Ziebell (Karbal, Cohen,
          Economou, Silk & Dunne, LLC), of the
          Illinois   bar,    admitted   pro hac   vice,
          attorneys, join in the brief of respondent
          St. Paul Fire & Marine Insurance Company).

          Christopher    P.   Ferragamo    (Jackson    &
          Campbell, P.C.) of the District of Columbia
          bar, admitted pro hac vice, argued the cause
          for respondent Great American Insurance
          Company   f/k/a    American   National    Fire
          Insurance   Company   (DiFrancesco,  Bateman,
          Coley, Yospin, Kunzman, Davis, Lehrer &
          Flaum, P.C., and Mr. Ferragamo, attorneys,
          join in the brief of respondent St. Paul
          Fire & Marine Insurance Company).

PER CURIAM

    As directed by the Supreme Court in its summary remand

order of May 19, 2017, we have reviewed our earlier unreported

decision in this matter, Haskell Properties, LLC v. The American

Insurance Company, Docket No. A-1452-14 (App. Div. August 4,

2016), in light of the Court's decision in Givaudan Fragrances

Corporation v. Aetna Casualty & Surety Company, 227 N.J. 322

(2017).




                                2                          A-1452-14T2
    In     our       earlier     opinion,      we     relied    upon       the   principles

enunciated by this court in Givaudan Fragrances Corporation v.

Aetna Casualty & Surety Company, 442 N.J. Super. 28 (App. Div.

2015),     in        holding     plaintiff's          complaint       in     this      matter

sufficiently stated a cause of action against defendants that

refused        "to     provide     coverage        for    losses      originating       from

occurrences that predated" the assignment in this action as set

forth     in     the     subject       asset       purchase     agreement.          Haskell

Properties, LLC, supra, slip op. at 19.                         Those principles were

affirmed by the Court in Givaudan Fragrance Corporation, supra,

227 N.J. at 327 (holding "once an insured loss has occurred, an

anti-assignment clause in an occurrence policy may not provide a

basis for an insurer's declination of coverage based on the

insured's assignment of the right to invoke policy coverage for

that loss").

    Accordingly,           we    are    satisfied        our    application       of   those

principles       is     entirely       consistent        with   the    Supreme      Court's

decision.        We do not discern a reason to alter our original

opinion.

    Affirmed in part; reversed and remanded in part.                             We do not

retain jurisdiction.




                                               3                                    A-1452-14T2